Title: From George Washington to Brigadier General William Smallwood, 30 May 1778
From: Washington, George
To: Smallwood, William


                    
                        Dear Sir
                        Head Quarters Valley Forge 30th May 17⟨78⟩
                    
                    I recd your favr of yesterday by Colo. Fleu⟨ry.⟩ After sending off the prisoners of War to Lancast⟨er,⟩ I think you had better endeavour to disencumber yourself of the Tories by examining them, and if any of them appear insignificant in themselves or confined for trifling crimes, dismiss them.
                    I have no objection to your permitting Cap⟨t.⟩ Walbe and the purser to go to Philada upon Parole⟨.⟩ As I do not admit Capt. Robinson to be considered as a prisoner of War, but have demanded him a⟨s⟩ being unjustly detained, I cannot with propriety propose an exchange between him and Capt. Wal⟨be,⟩ because that would be giving up the point.
                    I would wish to have the other Brigade with the Army, could they move up without exposing the Stores at the Head of Elk too much. I gave order⟨s⟩ to the Commissaries to have those, that come up ⟨the⟩ Bay  in future, carried to Charles Town; if they hav⟨e⟩ done so, the quantity remaining at Elk cannot be very considerable. If therefore you think the Maryland Militia sufficient to answer the purpose, I would have you make a proper disposition of them and join this Army with the Continen⟨tal⟩ Troops. I should think the party under Colo. ⟨Pope⟩ might now be called in; and Militia sent to take their places. I expect to hear of the mov⟨e⟩ of the Enemy every hour, and whether they go ⟨by⟩ land or Water, our Army will march northw⟨ard.⟩ You will therefore hold yourself ready at a mo⟨ment’s⟩ warning—As you will not, in all probability remain where you are more than a day or tw⟨o,⟩ it is not worth while to send Colo. Fleury back ⟨to⟩ the Brigade at Chads: They may be practicing their former lessons. I am Dear Sir Your most ob⟨edt Servt⟩
                    
                        Go: Washington
                    
                